65237: Case View





The Supreme Court
of Nevada





Appellate Case Management System


C-Track, the browser based CMS for Appellate Courts









			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		















Cases

							
								Case Search
							
						

							
								Participant Search
							
						






Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.

Case Information: 65237
Short Caption:CANO-MARTINEZ VS. QUALITY LOAN SERV. CORP.Classification:Civil Appeal - General - Other
Lower Court Case(s):Clark Co. - Eighth Judicial District - A694092Case Status:Disposition Filed
Disqualifications:Panel Assigned:
					Panel
					
Replacement:
To SP/Judge:04/02/2014 / Saint-Aubin, RobertSP Status:Completed
Oral Argument:Oral Argument Location:
Submission Date:How Submitted:
+
						Party Information
					
RoleParty NameRepresented By
AppellantOctavio Cano-MartinezP. Sterling Kerr
							(Law Offices of P. Sterling Kerr)
						Bradley M. Marx
							(Law Offices of P. Sterling Kerr)
						
RespondentQuality Loan Service CorporationJanice E. Jacovino
							(McCarthy & Holthus, LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						
RespondentWells Fargo Bank, N.A.Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						Paul W. Shakespear
							(Snell & Wilmer, LLP/Las Vegas)
						
+
						Due Items
					
Due DateStatusDue ItemDue From
09/29/2014OpenRemittitur
14-29240: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.
Docket Entries
DateTypeDescriptionPending?Document
03/19/2014Filing FeeFiling fee due for Appeal.
03/19/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.14-08883

03/19/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-08885

03/19/2014Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.14-08887

03/24/2014Filing FeeE-Payment $250.00 from P. Sterling Kerr
03/24/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing statement due: 20 days.14-09163

04/02/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Robert F. Saint-Aubin.14-10483

04/16/2014Notice of Appeal DocumentsFiled Case Appeal Statement.14-12272

04/17/2014Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.14-12359

04/21/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled after 05/08/14.14-12689

04/25/2014Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.14-13370

05/01/2014Docketing StatementFiled Docketing Statement Civil Division.14-14095

05/29/2014Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date:  June 10, 2014 at 9:30 a.m.14-17299

06/18/2014Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.14-20064

06/19/2014Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.14-20147

06/26/2014Order/ProceduralFiled Order to Show Cause. Appellants Response due:  30 days.  Respondents may file any reply within 11 days from the date that appellants' response is served. Briefing is suspended.14-20924

07/31/2014MotionFiled Motion for Extension of Time to File Plaintiff's Response to Supreme Court's Order to Show Cause.14-25011

07/31/2014MotionReceived Plaintiff's Response to Supreme Court Order to Show Cause. (FILED PER ORDER OF 8/05/14).
08/05/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the response that was provisionally received in this court on July 31, 2014.14-25649

08/05/2014MotionFiled Response to Order to Show Cause (Plaintiff's Response to Supreme Court Order to Show Cause).14-25652

09/04/2014Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  SNP-MG14-29240